DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 26 September 2022 containing amendments to the claims and remarks.
Claims 1-23, 25-28, and 31 are pending.  Claim 31 is newly added.
The previous objection with respect to claim 3 is withdrawn in view of Applicant’s amendment.  Likewise, the previous rejections of claims 1, 20, and 21 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments.
The previous rejection of claims 1-23 and 25-28 under 35 U.S.C. 103 is maintained.  Likewise, newly added claim 31 is rejected under 35 U.S.C. 103.
Upon reconsideration of the record, new grounds for rejection of claims 25-27 are entered under 35 U.S.C. 112.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 25-27, the phrase “and the like” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23, 25-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sambrook (US 2007/0187314), either alone or in combination with Warner (US 7,566,428).
With respect to claims 1-23, 25-28, and 31, Examiner adopts the view of the European Patent Office examiner in the written opinion of related PCT application PCT/US21/48704 which is included in the file for courtesy of the Applicant.  Thus, claims 1-23, 25-28, and 31 are rejected on the same grounds and for the same reasons as articulated therein.  For additional context, Examiner notes that Sambrook and Warner are both directed to methods for the flow of fluid materials through porous beds (see respective Abstract of each reference), and thus are considered to be in the same field of art.  The porosity of Sambrook’s stability-improving material is in the range of 65% to 90% (see Sambrook, Abstract) and pore size may be up to 1500 micron (1.5 mm) (see Sambrook, paragraph [0006]).  Regarding the density and weight per piece limitations, Sambrook discloses wherein the stability-improving material may be alumina, silicon carbide, zirconium oxide, zinc oxide, other metal oxides, and the like (see Sambrook, paragraph [0010]) – i.e. the same material specified by Applicant (see, e.g., Applicant’s claims 25-27).  Such being the case, the person having ordinary skill in the art would readily recognize that the stability-improving material of Sambrook would have the same characteristics, including density and weight per piece, as specified in Applicant’s claims.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id. 

Response to Arguments
Applicant’s arguments filed 26 September 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Functioning molecular sieves would not be within the scope of Applicant’s claimed properties.  Molecular sieves are used for capturing small molecules, not particles.  Therefore, they intentionally have small sized pores on the order of angstroms and nanometers.  Particles would not be able to enter these small pores in the molecular sieves and filter out.

II.	Applicant’s claimed “stability improving material” can accept and filter a much larger size range of particles from the fluid stream because it has larger sized pores.

III.	A person of ordinary skill in the art would never use molecular sieves with their small openings as a starting point for a “trial and error” exercise to allegedly achieve Applicant’s collection of claimed features, as occurs in the current rejection, because materially increasing the weight per piece would destroy the functionality of the small openings of the molecular sieve.

IV.	The claimed features of independent claim 1 exhibit unexpected and surprising results over the teachings of Sambrook.

V.	It has been thought that the low surface area requirement would preclude porosity with high surface area materials from being used as a stabilizing material.  Surprisingly, this has been shown to be incorrect and, by selecting the correct properties, high porosity, high surface area materials can be used for stabilizing while providing the filtration capacity to retain incoming particles.

VI.	Unexpectedly, it has been found that an increase in a material’s internal void space, while significantly reducing the weight per piece, improves the material’s stabilizing capability.  It was thought the reduced weight, combined with the additional drag added by the increased surface area from the internal void would cause the material to become easier to move.  Conversely, it has been demonstrated that the permeability of the internal void helps contribute to the gravitational force already holding it in place, thus increasing stability.

VII.	The disclosed combination of porosity, density range, weight per piece, and resulting functionality, is not used in existing vessels and materials.

With respect to Applicant’s first, second, and third argument’s, Sambrook is not limited to the use of molecular sieves.  Rather, Sambrook discloses wherein the stability-improving material may be alumina, silicon carbide, zirconium oxide, zinc oxide, other metal oxides, and the like (see Sambrook, paragraph [0010]) – i.e. the same material specified by Applicant (see, e.g., Applicant’s claims 25-27).
With respect to Applicant’s fourth, fifth, sixth, and seventh arguments, Examiner submits that inasmuch as Sambrook discloses use of the same stability-improving materials as used in Applicant’s claimed method, then any purported improvements achieved from use thereof cannot be said to be “unexpected.”   “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771